 



Exhibit 10.3

WILSONS THE LEATHER EXPERTS INC.

Amended and Restated 2000 Long Term Incentive Plan

Non-Statutory Stock Option Agreement
(Director)



     
Full Name of Optionee:
     
No. of Shares Covered:
  Date of Grant:
 
     
Exercise Price Per Share:
   
 
   

This is a Non-Statutory Stock Option Agreement (“Agreement”) between Wilsons The
Leather Experts Inc., a Minnesota corporation (the “Company”), and the optionee
identified above (the “Optionee”) effective as of the date of grant specified
above.

Recitals

WHEREAS, the Company maintains the Wilsons The Leather Experts Inc. Amended and
Restated 2000 Long Term Incentive Plan (“Plan”); and

WHEREAS, pursuant to the Plan, a committee (the “Committee”) has the authority
to determine the awards to be granted under the Plan; and

WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of a non-statutory stock option (the
“Option”).

NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions as follows.

Terms and Conditions*



1.   Grant. Subject to the terms and conditions of the Plan and this Agreement,
the Optionee is granted this Option to purchase the number of Shares specified
at the beginning of this Agreement.



2.   Exercise Price. The price of each Share subject to this Option shall be the
exercise price specified at the beginning of this Agreement.



--------------------------------------------------------------------------------

*      Unless the context indicates otherwise, terms that are not defined in
this Agreement shall have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.





--------------------------------------------------------------------------------



 



3.   Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).



4.   Exercise Schedule. This Option shall vest, cumulatively, as to one-third of
the Shares covered hereby, on each of the first, second and third anniversaries
of the date of grant of this Option. If this Option has not expired prior
thereto, it may be exercised in whole or in part with respect to any Shares as
to which this Option has vested.       This Option may be exercised in full
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.   5.   Expiration. This Option shall expire at 5:00 p.m.
Central Time on the earliest of:



   (a)   The date occurring five years after the date of grant of this Option;  
   (b)   The last day of the period following the termination of employment of
the Optionee during which this Option can be exercised (as specified in
Section 7 of this Agreement) (it being understood that solely for purposes of
the Plan and this Agreement (including this Section) as provided in Section 2(c)
of the Plan, service as a director of the Company constitutes employment with
the Company); or      (c)   The date (if any) fixed for cancellation pursuant to
Section 8 of this Agreement.     In no event may anyone exercise this Option, in
whole or in part, after it has expired, notwithstanding any other provision of
this Agreement.



6.   Procedure to Exercise Option.       Notice of Exercise. This Option may be
exercised by delivering written notice of exercise to the Company at the
principal executive office of the Company, to the attention of the Company’s
Vice President, Human Resources, in the form attached to this Agreement or such
other form as is acceptable to the Company. The notice shall state the number of
Shares to be purchased, and shall be signed by the person exercising this
Option. If the person exercising this Option is not the Optionee, he/she also
must submit appropriate proof of his/her right to exercise this Option.      
Tender of Payment. Upon giving notice of any exercise hereunder, the person
exercising this Option shall provide for payment of the purchase price of the
Shares being purchased through one or a combination of the following methods:



  (a)   Cash;     (b)   To the extent permitted by law, a broker-assisted
cashless exercise in which the person exercising this Option irrevocably
instructs a broker to deliver proceeds of a sale of all

-2-



--------------------------------------------------------------------------------



 



     or a portion of the Shares to be issued pursuant to the exercise (or a loan
secured by such Shares) to the Company in payment of the purchase price of such
Shares;     (c)   By delivery to the Company of unencumbered Shares having an
aggregate Fair Market Value (as defined in Section 2(m) of the Plan) on the date
of exercise equal to the purchase price of such Shares; or     (d)   By a
reduction in the number of Shares delivered to the person exercising this Option
upon exercise, such number of Shares having an aggregate Fair Market Value on
the date of exercise equal to the purchase price of such Shares.



    Notwithstanding the foregoing, the person exercising this Option shall not
be permitted to pay any portion of the purchase price with Shares pursuant to
(c) or (d), above, if, in the opinion of the Committee, payment in such manner
could have adverse financial accounting consequences for the Company.      
Delivery of Certificates. As soon as practicable after the Company receives the
notice and purchase price provided for above, it shall deliver to the person
exercising the Option, in the name of such person, a certificate or certificates
representing the Shares being purchased. The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith. All Shares so
issued shall be fully paid and nonassessable. Notwithstanding anything to the
contrary in this Agreement, the Company shall not be required to issue or
deliver any Shares prior to the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or desirable.   7.   Employment
Requirement. This Option may be exercised only while the Optionee remains
employed with the Company or a parent or subsidiary thereof, and only if the
Optionee has been continuously so employed since the date of this Agreement (it
being understood that solely for purposes of the Plan and this Agreement
(including this Section), as provided in Section 2(c) of the Plan, service as a
director of the Company constitutes employment with the Company); provided that:



  (a)   This Option may be exercised for three months (or such later date, if
any, as the Committee, in its sole discretion, may determine) following the day
the Optionee’s employment by the Company ceases if such cessation of employment
is for a reason other than death or Disability (as defined in Section 2(k) of
the Plan), but only to the extent that it was exercisable immediately prior to
termination of employment.     (b)   This Option may be exercised within one
year after the Optionee’s employment by the Company ceases if such cessation of
employment is because of death or Disability.     (c)   If the Optionee’s
employment terminates after a declaration made pursuant to Section 8 of this
Agreement in connection with a Fundamental Change (as defined in Section 2(n) of
the Plan), this Option may be exercised at any time permitted by such
declaration.

-3-



--------------------------------------------------------------------------------



 



    Notwithstanding the above, this Option may not be exercised after it has
expired.   8.   Acceleration of Option.       Death or Disability. This Option
may be exercised in full, regardless of whether such exercise occurs prior to a
date on which this Option would otherwise vest, upon the death or Disability of
the Optionee; provided that the Optionee shall have been continuously employed
(as defined in Section 2(c) of the Plan) by the Company or a parent or
subsidiary thereof between the date of this Agreement and the date of such death
or Disability.       Change in Control. In the event of a Change in Control as
defined in Section 2(g) of the Plan, then, without any action by the Committee,
this Option, to the extent not already exercised in full or otherwise expired,
shall become immediately exercisable in full.       Fundamental Change. In the
event of a Fundamental Change, the Committee may, but shall not be obligated to:



  (a)   if the Fundamental Change is a merger or consolidation or statutory
share exchange, make appropriate provision for the protection of this Option by
the substitution for this Option of options or voting common stock of the
corporation surviving any merger or consolidation or, if appropriate, the parent
corporation of the Company or such surviving corporation, as provided in Section
12(g) of the Plan; or     (b)   declare, at least twenty days prior to the
occurrence of the Fundamental Change, and provide written notice to the Optionee
of the declaration, that this Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change (unless it shall have been exercised prior to the occurrence
of the Fundamental Change). Upon any such declaration, the holder of this Option
shall become entitled to a payment, within twenty days after the Fundamental
Change, of cash or, in the discretion of the Committee, such other form or forms
of consideration, including cash and/or property, singly or in such combination
as the Committee shall determine, that the Optionee would have received as a
result of the Fundamental Change if the Optionee had exercised this Option
immediately prior to the Fundamental Change), such payment being, for each Share
covered by the canceled Option, equal to the amount, if any, by which the Fair
Market Value per Share (for this purpose as defined in Section 12(g) of the
Plan) exceeds the exercise price per Share covered by this Option. At the time
of the declaration, this Option shall immediately become exercisable in full and
the holder of this Option shall have the right, during the period preceding the
time of cancellation of this Option, to exercise this Option as to all or any
part of the Shares covered thereby. In the event of such declaration, this
Option, to the extent not exercised prior to the Fundamental Change, shall be
canceled at the time of, or immediately prior to, the Fundamental Change, as
provided in the declaration. Notwithstanding the foregoing, the holder of this
Option shall not be entitled to the payment provided for in the declaration if
this Option shall have terminated, expired or been canceled.

-4-



--------------------------------------------------------------------------------



 



Discretionary Acceleration. The Committee has the power, in its sole discretion,
to declare at any time that this Option shall be immediately exercisable.



9.   Limitation on Transfer. During the lifetime of the Optionee, only the
Optionee (except as provided below) may exercise this Option. This Option may
not be sold, assigned, transferred, exchanged, or otherwise encumbered, and any
attempt to do so shall be of no effect. Notwithstanding the immediately
preceding sentence, (i) this Option shall be transferable to a Successor (as
defined in Section 2(dd) of the Plan) in the event of the Optionee’s death,
(ii) this Option shall be transferable to any member of the Optionee’s
“immediate family” (as such term is defined in Rule 16a-1(e) promulgated under
the Exchange Act, or any successor rule or regulation) or to one or more trusts
whose beneficiaries are members of the Optionee’s “immediate family” or
partnerships in which such family members are the only partners and (iii) this
Option shall be transferable pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder; provided, however, that the Optionee receives no
consideration for the transfer. If this Option is held by a permitted
transferee, this Option shall continue to be subject to the same terms and
conditions that were applicable to it immediately prior to its transfer and may
be exercised by such permitted transferee as and to the extent that this Option
has become exercisable and has not terminated in accordance with the provisions
of the Plan and this Agreement.



10.   No Shareholder Rights Before Exercise. No person shall have any of the
rights of a shareholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to him/her upon exercise of this
Option.



11.   Discretionary Adjustment. The Committee in its sole discretion may make
appropriate adjustments in the number and type of securities issuable upon
exercise of this Option, in the Option exercise price as to this Option, in the
aggregate number and type of securities available for Awards under the Plan, and
in the limitations on the number and type of securities that may be issued to an
individual Participant to give effect to adjustments made in the number or type
of Shares through a Fundamental Change (subject to Section 12(g) of the Plan),
recapitalization, reclassification, stock dividend, stock split, stock
combination, spin-off, or other relevant change in the number and type of Shares
of the Company.



12.   Tax Withholding. Delivery of Shares upon exercise of this Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of this Option, the Optionee may be required to pay to the
Company, in accordance with the provisions of Section 12(d) of the Plan, an
amount equal to the amount of any required withholdings.



13.   Interpretation of This Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the holder of this Option.
If there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.

-5-



--------------------------------------------------------------------------------



 



14.   Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Optionee may terminate his/her employment and otherwise deal with the Optionee
without regard to the effect it may have upon him/her under this Agreement.



15.   Option Subject to Plan, Articles of Incorporation and By-Laws. The holder
of this Option acknowledges that this Option and the exercise thereof is subject
to the Plan, the Amended and Restated Articles of Incorporation, as amended from
time to time, and the Restated By-Laws, as amended from time to time, of the
Company, and any applicable federal or state laws, rules or regulations.



16.   Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.



17.   Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee. This Agreement
shall be binding on and inure to the benefit of any successor of the Company.



18.   Choice of Law. This Agreement is entered into under the laws of the State
of Minnesota and shall be construed and interpreted thereunder (without regard
to its conflict of law principles).



19.   Miscellaneous. This Agreement is entered into pursuant to the Plan and is
subject to all of the terms and conditions contained in the Plan. All
capitalized terms used in this Agreement that are not defined in this Agreement
but are defined in the Plan shall have the meanings set forth in the Plan. The
Optionee acknowledges that a copy of the Plan has been made available to him or
her; and, by execution hereof, the Optionee agrees and accepts this Agreement
subject to the terms of the Plan. This Agreement contains all terms and
conditions with respect to the subject matter hereof.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed this
Agreement as of the ___ day of ___, 20___.

         

  OPTIONEE
 
             
 
            WILSONS THE LEATHER EXPERTS INC.
 
       

  By    

       

     Its    

       

-7-



--------------------------------------------------------------------------------



 



__________________, 20__

WILSONS THE LEATHER EXPERTS INC.
7401 Boone Avenue North
Brooklyn Park, MN 55428
Attention: Vice President, Human Resources

Ladies and Gentlemen:

          I hereby exercise the following option (the “Option”) granted under
the Wilsons The Leather Experts Inc. Amended and Restated 2000 Long Term
Incentive Plan (the “Plan”) with respect to the number of shares of Common
Stock, par value $.01 (“Shares”), of Wilsons The Leather Experts Inc. (the
“Company”), indicated below:

         
Name of Option Holder:
       

       
 
       
Date of Grant of Option:
       

       
 
       
Exercise Price Per Share:
       

       
 
       
Number of Shares With Respect to Which the Option is Hereby Exercised:
       

       
 
       
Total Exercise Price:
       

       

     
o
  Enclosed with this letter is a check, bank draft or money order in the amount
of the Total Exercise Price.
 
   
o
  I hereby agree to pay the Total Exercise Price within three business days of
the date hereof and, as stated in the attached Broker’s Letter, I have delivered
irrevocable instructions to __________ to promptly deliver to the Company the
amount of sale or loan proceeds from the Shares to be issued pursuant to this
exercise necessary to satisfy my obligation hereunder to pay the Total Exercise
Price.
 
   
o
  Enclosed with this letter is a certificate evidencing unencumbered Shares
(duly endorsed in blank) having an aggregate Fair Market Value (as defined in
the Plan) equal to or in excess of the Total Exercise Price.
 
   
o
  Enclosed with this letter is a certificate attesting to my ownership of
unencumbered Shares having an aggregate Fair Market Value (as defined in the

-8-



--------------------------------------------------------------------------------



 



Plan) equal to or in excess of the Total Exercise Price, and I hereby tender
such Shares in payment of the Total Exercise Price.

     If I am enclosing or tendering Shares, I hereby represent and warrant that
I am the owner of such Shares free and clear of all liens, security interests
and other restrictions or encumbrances. I agree that I will pay any required
withholding taxes in connection with this exercise as provided in Section 12(d)
of the Plan.

     Please issue a certificate (the “Certificate”) for the number of Shares
with respect to which the Option is being exercised in the name of the person
indicated below and deliver the Certificate to the address indicated below:

     
Name in Which to Issue Certificate:
   

     
Address to Which Certificate Should be Delivered:
   

   
 
   

   
 
   

   
 
   

   
 
   

     
Principal Mailing Address for Certificate of Registration (if different from
above):
   

   
 
   

   
 
   

   
 
   

   
 
   

   

     
 
  Very truly yours,
 
   
 
   

   

  Signature
 
   
 
   

   

  Name, please print
 
   
 
   

   

  Social Security Number

-9-



--------------------------------------------------------------------------------



 



                                        , 20                    

WILSONS THE LEATHER EXPERTS INC.
7401 Boone Avenue North
Brooklyn Park, MN 55428
Attention: Vice President, Human Resources

Ladies and Gentlemen:

     
Name of Option Holder:
   

   
 
   
Date of Grant of Option:
   

   
 
   
Exercise Price Per Share:
   

   
 
   
Number of Shares With Respect to Which the Option is to be Exercised:
   

   
 
   
Total Exercise Price:
   

   

     The above Option holder has requested that we finance the exercise of the
above Option to purchase Shares of common stock of Wilsons The Leather Experts
Inc. (the “Company”) and has given us irrevocable instructions to promptly
deliver to the Company the amount of sale or loan proceeds from the Shares to be
issued pursuant to such exercise to satisfy the Option holder’s obligation to
pay the Total Exercise Price.

              Very truly yours,
 
       
 
                  Broker Name
 
       
 
       

  By    

       

 